Dismissed and Opinion filed May 1, 2003








Dismissed and Opinion filed May 1, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00352-CR
____________
 
ALFRED URETEGA GARCIA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 232nd District Court
Harris County, Texas
Trial
Court Cause No. 686,001
 

 
M
E M O R A N D U M   O P I N I O N
On August 2, 2002, the trial court signed an order denying
appellant=s motion for forensic DNA testing
pursuant to Chapter 64 of the Texas Code of Criminal Procedure.  Appellant=s notice of appeal was not filed
until March 12, 2003.




A defendant=s notice of appeal must be filed within thirty days after the
trial court enters an appealable order.  Tex.
R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal.  Under those
circumstances it can take no action other than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 1, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman..
Do Not Publish C Tex. R.
App. P. 47.2(b).